Christopher A. Prine
Sherry Radack
Chief Justice                                                                         Clerk of the Court

                                                                                     Janet Williams
Terry Jennings
                                                                                      Chief Staff Attorney
Evelyn Keyes
Laura Carter Higley
                                                                                     Phone: 713-274-2700
Jane Bland
Michael Massengale
                                      Court of Appeals                               Fax:   713-755-8131
Harvey Brown
Rebeca Huddle
                                         First District                               www.txcourts.gov/lstcoa.aspx
Russell Lloyd                           301 Fannin Street
 Justices
                                  Houston, Texas 77002-2066

           •    -.
                     -




                                            April 01,2015
                                                                                       FILED IN
                                                                            - ,STCOURTOFAPPe^ls
  David Haymes MD                                                                   HOUSTON TEXAS
  \2001 Timberlake Court
  Dallas, TX 75230
                                                                                MAY ~4 2015
                                                                             CHR.STOP^R^f
  RE:      Court of Appeals Number: 01-96-01241-CR                          CLERK
           Trial Court Case Number: 31406

   Style: Mitchell, Craig Edward v. The State of Texas

   This is to acknowledge your communication received March 18, 2015. Please be advised that:

        The reporter's record volume 5 filed on July 10, 1997, does not include a page count 627.


                                                       Very truly yours,




                                                       Christopher A. Prine
                                                       Clerk of the Court




        4/30/15


        Thank you for your reply.
         ow do I obtain a copy of the appeal?

        David Haymes MD
   DAvid Haymes
12001 Timberlake Ct                           fKSRTM TEXAS TX P&EC:
                                                      DALLAS TX 750
 Dallas, TX 75230                                     3D.APR2015 PH7L



                                                                                 RECEIVED
                                                                      FIRST COURT OF APPEAL
                                                                          HOUSTON. TEXAS

                                                                             MAY - 4 2015
                                                                      CHRISTOPHER A. PRINE
                                                                    CLERK
                         Christopher A. Prine
                      Court of Appeals 1st District
                           301 Fannin St
                       Houston. TX 77002-2066
                                                                                     RECEIVED

                                                       <l>l>ll'|ii|i»||l|li|li.ll|l|lll>l>|lfHI,l.l..l|||jl„|lj.l.